DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of providing data/maps to select a stimulation region for providing data on electrical stimulation parameters, such as performed by a mental process or critical thinking, with additional generic computer elements, or additional structure (e.g. computer processor, an implantable device, lead, display, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen (See MPEP 2106.05d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter not described it the specification is in claim 1, line 9, “identifying at least one desired stimulation effect or undesired stimulation side effect” being performed by the computer processor.  The specification on page 23 has the user identifying these effects and not the computer processor and it is unclear how the processor would do this.  It is suggested to use something similar to “receiving from a user at least one desired stimulation effect or undesired stimulation side effect”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 6, “…along with an estimate…” is vague as it is unclear what the “along…” phrase is directed to.  It is suggested to state, “patient, wherein the functional map includes an estimate of…”.  In lines 13-14, “a predetermined threshold likelihood” is vague since line 12 also uses this threshold.  It is unclear if these are the same thresholds or different thresholds.  If they are the same then “the” should be used for “a”.  If they are different then a 
	In claim 1, line 9, “identifying at least one desired stimulation effect or undesired stimulation side effect” being performed by the computer processor is vague.  The specification on page 23 has the user identifying these effects and not the computer processor and it is unclear how the processor would do this.  It is suggested to use something similar to “receiving from a user at least one desired stimulation effect or undesired stimulation side effect”.
	In claim 2, “a threshold likelihood” is vague as it is used in claim 1.  It is unclear if these are the same ones of different.
	Similarly, claim 3 has this problem.
	In claim 3, line 3, “at least one identified stimulation side effect” is vague as no action has been set forth to identify a stimulation side effect.
	In claim 4, both occurrences of “providing at least…” are vague as the action has been set forth in claim 1.  It is suggested to use “the providing of the at least one…”. 
	In claim 5, line 2, “comprises” should be “includes” since this is an additional element to the stimulation device.
	In claim 6, “an implantable pulse generator” is vague as claim 1 sets forth an electrical stimulation device.  It is unclear if these are the same or not.  
	In claim 7, “based on at least one selection criterion supplied by the user” makes the claim incomplete for omitting an element to receive the user selection.  It is suggested to first state the processor receives a selection in order for the “selection” to be “based on” the selection.
	In claim 9, “a display” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If the display is meant to be positively recited, it is suggested to first state the system “further comprises” a display.  In line 2, “comparative information” is inferentially included and it is unclear what part of the system provides this information.  
	In claim 10, line 1, “the comparative information” lacks antecedent basis.  It is suggested to depend this claim off of claim 9.  In addition, it is unclear what element is producing this calculations, such as the amount of overlap or coverage, etc. and it is suggested to first state an element to determine this information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/24/21